Case 2:20-cv-02874-AB-SK Document 30 Filed 04/09/20 Page 1 of 3 Page ID #:423



 1   George M. Lee (SBN 172982)
 2   gml@seilerepstein.com
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7
     Jdillon@gdandb.com
 8   2762 Gateway Road
 9
     Carlsbad, California 92009
     Phone: (760) 431-9501
10   Fax: (760) 431-9512
11
     Attorneys for Plaintiffs
12
13
                             UNITED STATES DISTRICT COURT
14
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16   ADAM BRANDY, an individual, et al.,                   Case No. 2:20-cv-02874
17                                                         NOTICE OF MOTION AND
                           Plaintiffs,
18         vs.                                             MOTION FOR WITHDRAWAL
                                                           OF ONE ATTORNEY OF
19
     ALEX VILLANUEVA, in his official                      RECORD; DECLARATION IN
20   capacity as SHERIFF OF LOS                            SUPPORT THEREOF; AND
     ANGELES COUNTY, et al.,                               [PROPOSED] ORDER FILED
21
                                                           CONCURRENTLY HEREWITH
22
                            Defendants.
23
24
25
26
27
28



                                                    –1–
                 NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF COUNSEL (CASE NO. 2:20-cv-02874)
Case 2:20-cv-02874-AB-SK Document 30 Filed 04/09/20 Page 2 of 3 Page ID #:424



 1          PLEASE TAKE NOTICE that effective April 9, 2020, John W. Dillon, one of
 2
     the attorneys of record for Plaintiffs Brandy et al. (Plaintiffs), hereby moves the
 3
 4   Court for an order allowing Mr. Dillon to withdraw as one of the attorneys of record
 5   for Plaintiffs. Counsel has: (a) provided notice to all Plaintiffs: (b) they understand
 6
     and consent to the withdrawal; (c) Plaintiffs have other representation, namely,
 7
 8   George M. Lee, counsel of record; (d) Plaintiffs will continue to have full
 9
     representation through Mr. Lee; and (e) withdrawal will not result in any prejudice
10
11   to Plaintiffs or delay of this case.
12          The above facts are presented to show good cause for the request. By this
13
     notice and motion, the undersigned counsel requests that he be removed/withdrawn
14
15   from the case and docket as counsel of record.
16
                                                  Respectfully submitted,
17
18
                                                  /s/ John W. Dillon
                                                  John W. Dillon
19
20
21
22
23
24
25
26
27
28



                                                   –2–
                NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF COUNSEL (CASE NO. 2:20-cv-02874)
Case 2:20-cv-02874-AB-SK Document 30 Filed 04/09/20 Page 3 of 3 Page ID #:425



 1                            DECLARATION OF JOHN W. DILLON
 2
     I, John W. Dillon, declare as follows:
 3
           1.      I am currently one of the attorneys of record for Plaintiffs in this action,
 4
 5   which just filed in this Court on March 25, 2020. My co-counsel of record is
 6
     currently George M. Lee, Seiler Epstein LLP. I submit my declaration in support of
 7
 8   my request to withdraw from this case as one of the attorneys of record. The above
 9   Notice presents the facts supporting my request to withdraw from this case as one of
10
     the attorneys of record. The above facts are true and correct.
11
12         I declare under the laws of the United States that the foregoing is true and
13
     correct and that my declaration was executed on April 9, 2020, in Carlsbad,
14
15   California.

16
17                                                 /s/ John W. Dillon
                                                  John W. Dillon
18
19
20
21
22
23
24
25
26
27
28



                                                   –3–
                NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF COUNSEL (CASE NO. 2:20-cv-02874)
